DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lili Chen (60,780) on 7/15/2022.

The application has been amended as follows: 

As to the claim:
In claim 1, line 12, replace “the             
                
                    
                        
                            
                                B
                            
                            
                                S
                            
                        
                    
                    →
                
            
        ” with --the output value of the magnetic sensor (            
                
                    
                        
                            
                                B
                            
                            
                                S
                            
                        
                    
                    →
                
                )
            
        --.
In claim 1, line 15, replace “the             
                
                    
                        G
                    
                    →
                
            
        ” with --the output value of the magnetic gradiometer (            
                
                    
                        G
                    
                    →
                
            
        )”.
In claim 1, line 21, replace “            
                
                    
                        
                            
                                m
                            
                            
                                0
                            
                        
                    
                    →
                
                 
            
        and            
                 
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        ” with –the unit magnetic moment vector (            
                
                    
                        
                            
                                m
                            
                            
                                0
                            
                        
                    
                    →
                
            
        ) and the unit position vector (            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        )--.
In claim 1, line 22, replace “            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        ” with --the unit position vector (            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        )--.
In claim 1, line 23, replace “            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        ” with --unit position vector (            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        )--.
In claim 1, line 23, replace “            
                
                    
                        
                            
                                m
                            
                            
                                0
                            
                        
                    
                    →
                
            
        ” with --the unit magnetic moment vector (            
                
                    
                        
                            
                                m
                            
                            
                                0
                            
                        
                    
                    →
                
            
        )--.
In claim 1, line 26, replace “            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        ” with --the unit position vector (            
                
                    
                        
                            
                                r
                            
                            
                                0
                            
                        
                    
                    →
                
            
        )--.
Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of calculating detection success rates of the magnetic gradiometer under various influencing parameters using the magnetic detection model and the direction-attitude-sphere model, and drawing a relationship graph to demonstrate the influence of various influencing parameters on the performance of the magnetic gradiometer; and adjusting values of the influencing parameters to design a magnetic gradiometer with high performance and/or high cost-efficiency based on knowledge of the influence of various influencing parameters on the performance of the magnetic gradiometer. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/17/2022